 



EXHIBIT 10.9
NORTH POINTE HOLDINGS CORPORATION
EQUITY INCENTIVE PLAN
NON-EMPLOYEE DIRECTORS RESTRICTED STOCK AWARD
Dear Director:
You have been granted an award of shares of common stock of North Pointe
Holdings Corporation (the “Company”) constituting a Restricted Stock annual
award under the North Pointe Holdings Corporation Equity Incentive Plan (the
“Plan”) with the following terms and conditions:

     
Grant Date:
   
 
   
Number of Restricted Shares:
   
 
   
Vesting Schedule:
  Your Restricted Shares will vest on the second (2nd) anniversary of the Grant
Date, provided you are serving as a director of the Company on such date.
 
   
 
  If your services as a director terminate prior to the second (2nd) anniversary
of the Grant Date as a result of death or Disability, your Restricted Shares
will become fully vested on such date. The term “Disability” means your
inability to perform your services as a director as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a period of
at least 12 months, as determined by the Committee. The Committee may require
you to submit such medical evidence or to undergo a medical examination by a
doctor selected by the Committee as the Committee determines is necessary in
order to make a determination hereunder.

 



--------------------------------------------------------------------------------



 



     
 
  If you serving as a director on the date of a Change of Control, your
Restricted Shares will become fully vested on such date. Upon any other
termination of service prior to the date the Restricted Shares are vested, you
will forfeit the Restricted Shares.
 
   
Escrow of Certificates
  Your Restricted Shares will be held in escrow by the Company, as escrow agent.
The Company will give you a receipt for the Shares held in escrow that will
state that the Company holds such Shares in escrow for your account, subject to
the terms of this Award, and you will give the Company a stock power for such
Shares duly endorsed in blank which will be used in the event such Shares are
forfeited in whole or in part. As soon as practicable after the vesting date,
the Restricted Shares will cease to be held in escrow, and certificate(s) for
such number of Shares will be delivered to you or, in the case of your death, to
your estate.
 
   
Transferability of Restricted Shares:
  You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Shares until they are vested. In addition, by accepting this Award,
you agree not to sell any Shares acquired under this Award at a time when
applicable laws, Company policies (including, without limitation, the Company’s
Insider Trading Policy) or an agreement between the Company and its underwriters
prohibit a sale.
 
   
Voting and Dividends:
  While the Restricted Shares are subject to forfeiture, you may exercise full
voting rights and will receive all dividends and other distributions paid with
respect to the Restricted Shares, in each case so long as the applicable record
date occurs before you forfeit such Shares. If, however, any such dividends or
distributions are paid in Shares, such Shares will be subject to the same risk
of forfeiture, restrictions on transferability and other terms of this Award as
are the Restricted Shares with respect to which they were paid.
 
   
Transferability of Award:
  You may not transfer or assign this Award for any reason, other than under
your will or as required by intestate laws, or pursuant to a beneficiary
designation filed with the Secretary of the Company prior to the date of your
death on the form provided by the Committee for this purpose. Any attempted
transfer or assignment in violation of this provision will be null and void.
 
   
Amendment:
  This Restricted Stock Award may be amended only by written consent of the
Company and the Recipient, unless the amendment is not to the detriment of the
Recipient.
 
   
Counterparts:
  This Restricted Stock Award may be executed in counterparts.
 
   
Governing Law:
  The provisions of Section 9(f) of the Plan apply to this Restricted Stock
Award.

2



--------------------------------------------------------------------------------



 



This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.
BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
RECEIPT OF THE PLAN.
NORTH POINTE HOLDINGS CORPORATION

             
By:
           
 
           

3